Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Corbet Turner and Samuel Turner
d/b/a Beer and Bottle Shoppe,

Respondent.

Docket No. C-13-989
FDA Docket No. FDA-2013-H-0829

Decision No. CR2933
Date: October 1, 2013
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Corbet Turner and Samuel Turner d/b/a Beer and
Bottle Shoppe, alleging facts and legal authority sufficient to justify the imposition
of a civil money penalty of $500. Respondent did not timely answer the
Complaint, nor did Respondent request an extension of time within which to file
an answer. Therefore, I enter a default judgment against Respondent and order
that Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly
used self-service displays in a non-exempt facility and that Respondent’s staff
unlawfully sold a regulated tobacco product to a minor, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act) and its implementing regulations
found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of $500.
On August 16, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision by default ordering Respondent to pay the
full amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

lam required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty, and the Respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I must decide whether a default
judgment is appropriate here. I conclude that it is based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Beer and Bottle Shoppe, an establishment that sells
tobacco products and is located at 1889 South Business Highway 65,
Hollister, Missouri 65672. Complaint § 3.

e On June 8, 2012, an FDA-commissioned inspector observed a violation of
the regulations found at 21 C.F.R. Part 1140 while inspecting Respondent’s
establishment. Respondent “violated 21 C.F.R. § 1140.16(c) by having
‘self-service displays . . . that provide a consumer direct access to cigarettes
and smokeless tobacco’” while “‘fail[ing] to ensure that minors are neither
present nor permitted to enter at any time as the establishment is open to the
general public during business hours.” Complaint § 10.

¢ On September 13, 2012, CTP issued a Warning Letter to Respondent
detailing the inspector’s observations from June 8, 2012. In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.
Complaint § 10.
¢ On September 20, 2012, Karen Turner, manager of Beer and Bottle
Shoppe, responded by telephone to the Warning Letter on behalf of
Respondent. “Ms. Turner stated that the tobacco products were moved and
... no longer self-service.” Complaint § 11.

e On January 11, 2013, and January 16, 2013, FDA-commissioned inspectors
documented additional violations of 21 C.F.R. Part 1140 during another
inspection of Respondent’s establishment. Respondent violated 21 C.F.R.
§ 1140.14(a) on January 11, 2013, at approximately 5:42 PM CT, when “a
person younger than 18 years of age was able to purchase a package of
Skoal Long Cut Wintergreen smokeless tobacco.” Additionally, on those
inspection dates, Respondent’s establishment had “a self-service display
that include[d] loose cigarette tobacco in a customer[-]accessible part of the
establishment.” On those dates, the establishment was “open to persons of
all ages[;] [t]herefore , th[e] facility d[id] not qualify as one where minors
are not present or permitted to enter at any time.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.16(c)(1), a retailer may sell cigarettes and smokeless tobacco only
in a direct, face-to-face exchange between the retailer and the consumer.
Examples of methods of sale that are not permitted include vending machines and
self-service displays. However, vending machines and self-service displays are
permitted if located in facilities where the retailer ensures that no person younger
than 18 years of age is present, or permitted to enter, at any time. 21 C.F.R. §
1140.16(c)(2)(ii). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or
smokeless tobacco to any person younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.16(c) when its staff sold cigarettes
and smokeless tobacco in a manner other than a direct, face-to-face exchange with
its customer on multiple occasions: June 8, 2012, January 11, 2013, and January
16, 2013. On those dates, Respondent’s establishment was not exempt from the
requirement that tobacco products be sold only via a direct, face-to-face exchange
because the establishment was open to the general public. Additionally, on
January 11, 2013, Respondent violated 21 C.F.R. § 1140.14(a) when its staff sold

smokeless tobacco to a minor. Respondent’s actions on multiple occasions at the
same retail outlet constitute violations of law for which a civil money penalty is
merited. Accordingly, I find that a civil money penalty of $500 is permissible
under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

